DETAILED ACTION
Summary
Claims 1-17 are pending. Claims 3, 6, 8, 13, and 14 are rejected under 35 USC 112(b). Claims 1-11, 13-17 are rejected under 35 USC 103. Claim 12 is objected to for depending on a rejected claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:
Claim 2 recites “grounding via conductors” in line 12. It should recite “ground via conductor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, 13, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claim 3 recites “a second bottom” in line 3. It is not clear if this is referring to the second bottom set forth in claim 1, or if this is setting forth a new second bottom. Clarification is required. For the purposes of examination, the former definition will be used.

Claim 13 recites “lands which are connected to the first end face”. It is not clear if multiple lands are connected to a single one of the “first end face”, or if each land is connected to each of the first end faces. For the purposes of examination, the claims will be interpreted as “a plurality of lands, wherein each of the lands are connected to the first end face of each of the ground via conductors”.
Claim 14 recites the limitation "the first end face" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There are multiple first end faces (each of the plurality of the ground via connectors contain a first end face). It is not clear if this is referring to specific one of the first end face, or it is referring to the first end face that is connected to the land. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 14 recites “a width of each of the lands is one to three times greater than a width of the first end face”. A width that is 1 times the width of an end face is not greater than the end face. It is not clear if the width of the land can be equal to the width of the end face, or if it needs to be wider than the end face. Clarification is required. For the purposes of examination, the claim will be interpreted as the land being able to be equal in width, or greater than, the end face.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (U.S PGPub 2013/0341650 A1) in view of Onoe et al. (U.S PGPub 2011/0092832 A1) and Sridharan et al. (U.S Patent 6,486,534 B1).
Regarding Claim 1, Peng teaches a measurement sensor package, comprising: 
a substrate including (Fig. 2(b), 22)
a substrate body (Fig. 4, 40+40’) including a plurality of dielectric layers stacked on one another (Fig. 4, 40+40’) [0029] (ceramic is a dielectric), the substrate body being a rectangular plate (Fig. 2(c), 22) 
a ground conductor layer (Fig. 5, 44) located on a surface of the lid facing the first recess and the second recess (Attached to lid Fig. 5, 42) and connectable to the ground potential (Fig. 5, 44 is solder, a conductor, which means it is capable of being connected to a ground potential) [0027], the ground conductor layer having a first opening configured to allow passage of light emitted from the light emitter (Fig. 5, 44 has a first opening over the first recess), and a second opening configured to allow passage of light to be received by the light receiver (Fig. 5, 44 has an opening over the second recess) [0027]
wherein the first recess comprises a first bottom facing the lid (Fig. 2(b), 24 is connected to a bottom of basin 222) and the first bottom is configured to mount the light emitter (Fig. 2(b), 24 is mounted to the bottom of 222) [0024].
While the system of Peng contain a lid (Fig. 5, 42), Peng is silent regarding a lid being a plate covering the first recess and the second recess, the lid comprising an insulating material, the lid being configured to transmit light emitted from the light emitter contained in the first recess and to transmit light to be received by the light receiver contained in the second recess. Peng fails to explicitly teach the second recess comprises a second bottom facing the lid, and the second bottom is configured to mount the light receiver.
Onoe teaches a substrate based light emitting sensing device (Abstract). This device contains a lid, which is a plate covering the first recess and the second recess (Fig. 2, 195), the lid comprising an insulating material [0076] (glass or resin are insulators), and the lid being configured to transmit light emitted from the light emitter contained in the first recess [0076]. This system contains a second recess with a second bottom which is configured to mount a light receiver (Fig. 2, 160 is connected to a bottom 110) [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the lid of Pend to be a transparent plate of an insulating material, as taught by Onoe, because this increases the durability of the sensor device, as recognized by Onoe [0076]. It further would have been obvious to modify the system of Peng so the first recess has a first bottom, and the light emitter is 
The combination of references fails to explicitly teach one or more ground via conductors located outward from the first recess and the second recess included in the substrate body in a plan view, the one or more ground via conductors being connectable to a ground potential, the ground conductor layer being electrically connectable to the one or more ground via conductors.
Sridharan, reasonably pertinent to the problem of electrostatic interference, is directed to a Faraday cage for an integrated circuit (Abstract). This system has a plurality of ground vias (Fig. 3, 62) outward of the first recess and the second recess in the substrate body in a plan view (Fig. 4, the vias 62 need to be outward of the circuit 22 (analogous to the recesses in the combination)) (Col 4, lines 8-19). The grounding vias are connectable to a ground potential (Col 4, lines 56-59). The grounding vias are connectable to a grounding layer (Fig. 4, 112) (Col 5, lines 41-48) (Col 5, lines 60-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to include grounding vias, located outward of the recesses, and connectable to the grounding layer and ground potential, as taught by Sridharan, because this provides a low cost electromagnetic shield which protects the circuitry (sensor), as recognized by Sridharan (Col 2, lines 1-8).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. The combination of Peng and Onoe fails to explicitly teach wherein the one or more ground via conductors comprise a plurality of ground via conductors included in the substrate, the plurality of ground via conductors are arranged along a perimeter of the first surface of the substrate body, and each of the plurality of ground via conductors has a first end face exposed on the first surface of the substrate, and the substrate includes a frame-shaped ground conductor layer surrounding an opening of the first recess and an opening of the second recess on the first surface of the substrate body, and the frame-shaped ground conductor layer is configured to be electrically connected to the first end face of each of the plurality of grounding via conductors.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of reference to include a plurality grounding vias, located outward of the recesses, and frame shaped ground conductor, as taught by Sridharan, because this provides a low cost electromagnetic shield which protects the circuitry (sensor), as recognized by Sridharan (Col 2, lines 1-8).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Peng further teaches wherein the dielectric layers contain a ceramic material [0029].
Regarding Claim 5, the combination of references teaches the measurement sensor package according claim 1. Peng further teaches a light emitter contained in the first recess (Fig. 3, 24); and a light receiver contained in the second recess (Fig. 3, 26) [0019].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Peng further teaches wherein the dielectric layers contain a ceramic material [0029].

Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Onoe and Sridharan as applied to claims 1 and 2, respectively, above, and further in view of Chun et al. (U.S Patent 8,199,518 B1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the substrate includes an inner ground conductor layer located between a bottom of the second recess and a second surface of the substrate body opposite to the first surface, and the inner ground conductor layer is connectable to the ground potential.
Chun, reasonably pertinent to the problem of electrostatic interference, teaches an electronic component package (Abstract). The system has an inner grounding layer (Fig. 1, 102), capable of being connected to a ground potential, located in the substrate, under the sensor system (Fig. 1, 104), and above the bottom edge of the substrate (Col 8, lines 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an inner ground conductor layer, as taught by Chun, because it shield the electronic component from interference passing through the substrate, thereby increasing the accuracy of the electronics, as recognized by Chun (Col 8, lines 43-52).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the substrate includes an inner ground conductor layer located between a bottom of the second recess and a second surface of the substrate body opposite to the first surface, and the inner ground conductor layer is connectable to a ground potential.
Chun, reasonably pertinent to the problem of electrostatic interference, teaches an electronic component package (Abstract). The system has an inner grounding layer (Fig. 1, 102), capable of being connected to a ground potential, located in the substrate, under the sensor system (Fig. 1, 104), and above the bottom edge of the substrate (Col 8, lines 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an inner ground conductor layer, as taught by Chun, because it shield the electronic component from interference passing through the substrate, thereby increasing the accuracy of the electronics, as recognized by Chun (Col 8, lines 43-52).
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peng  in view of Onoe et al. and Sridharan et al. as applied to claim 1 above, and further in view of Shibayama (U.S PGPub 2009/0202251 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the first recess and the second recess each contain a connection pad.
Shibayama teaches an optical transmitting and receiving device (Abstract). Shibayama teaches that the light emitter (Fig. 6, 9) and receiver (Fig. 6, 12) in the first and second recess are connected to connection pads (Fig. 6, 19) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so each of the recesses contain a connection pad, as taught by Shibiyama, because it helps for storing the wire in the recess, beneficially allowing for the recess to be smaller, as recognized by Shibiyama [0003]-[0004].
Regarding Claim 10, Peng further teaches a step in the first recess, the step is at a different depth than the first bottom (Fig. 2(b), wire off of 24 goes to another step) [0021].
Peng fails to explicitly teach the wire goes to a connection pad.
Shibayama teaches an optical transmitting and receiving device (Abstract). Shibayama teaches that the light emitter (Fig. 6, 9) in the first recess are connected to connection pads (Fig. 6, 19) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so each of the recesses contain a connection pad, as taught by Shibiyama, because it helps for storing the wire in the recess, beneficially allowing for the recess to be smaller, as recognized by Shibiyama [0003]-[0004].
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination of Peng, Onoe, and Sridharan fails to explicitly teach wherein the connection pad in the second recess is on a step, and the step is at a different depth than the second bottom.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so each of the recesses contain a connection pad, as taught by Shibiyama, because it helps for storing the wire in the recess, beneficially allowing for the recess to be smaller, as recognized by Shibiyama [0003]-[0004].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Onoe et al. and Sridharan et al. as applied to claim 2 above, and further in view of Horiuchi et al. (U.S Patent 6,084,295).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the frame-shaped ground conductor layer includes lands which are connected to the first end face.
Horiuchi, in the same realm of endeavor, teaches a semiconductor device (Abstract). This system uses bonding pads connected with lands to electrically connect layer in the semiconductor device (Col 3-4, lines 59-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the ground conductor contains lands connected to the first end face, as taught by Horicuhi, as the provides a semiconductor layer connection method which is easier and cheaper to manufacture, as recognized by Horiuchi (Col 1, lines 48-53).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein a width of each of the lands is one to three times greater than a width of the first end face.
Horiuchi, in the same realm of endeavor, teaches a semiconductor device (Abstract). This system uses bonding pads connected with lands to electrically connect layer in the semiconductor device (Col 3-4, lines 59-4). The lands are 1.67 times wider than the bonding pad (analogous to the first end face) (Col 3-4, liens 59-4).
.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Onoe et al. and Sridharan et al. as applied to claim 2 above, and further in view of Yamaguchi (U.S PGPub 2009/0296762 A1).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly wherein the frame-shaped ground conductor layer is sequentially plated with a nickel layer and a gold layer.
Yamaguchi teaches an optical scanning apparatus (Abstract). This system has a conductor layer which is sequentially plated nickel and gold [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive layer of the combination with sequentially plated nickel layer and gold layer, as taught by Yamaguchi, as the substitution for one known conductive layer with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the nickel and gold conductive layer acting as a conductive layer are reasonably predictable.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Onoe, Sridharan, and Yamaguchi as applied to claim 15 above, and further in view of Pagaila et al. (U.S PGPub 2011/0278703 A1).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the nickel layer has a thickness of 0.5 to 10 µm.
Pagaila, in the same realm of endeavor, teaches a semiconductor device (Abstract). This system has a conductive layer which is between 0.1 and 2.0 µm [0070].

Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the gold layer has a thickness of 0.5 to 5 µm.
Pagaila, in the same realm of endeavor, teaches a semiconductor device (Abstract). This system has a conductive layer which is between 0.1 and 2.0 µm [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the plated gold layer of Yamaguchi, so the layer has a thickness between 0.5 to 5 µm, as taught by Pagaila as the substitution for one known conductive layer with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the gold layer being between 0.5 to 5 µm acting as a conductive layer is reasonably predictable.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12, which includes all the subject matter of claim 1 and claim 2, recites “wherein the frame-shaped ground conductor layer is a plate with a hole in a center such that the frame-shaped ground conductor layer surrounds the opening of the first recess and the opening of the second recess”. The frame shaped ground conductor layer “surround(s) an opening of the first recess and an opening of the second recess on the first surface of the substrate body, and the frame-shaped ground conductor layer is configured to be electrically connected to the first end face of each of the plurality of grounding via conductors”. This, in combination with the other limitations of claims 1 and 2, is not reasonably taught by the prior art. Neither Peng nor Onoe teaches a frame shaped ground conductor layer. Sridharan was 

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues that Peng, Onoe, and Sridharan fails to teach “the first recess comprises a first bottom facing the lid and the second recess comprises a second bottom facing the lid” and “the first bottom is configured to mount the light emitter and the second bottom is configured to mount the light receiver”. The Examiner disagrees. As detailed above, Peng teaches a first recess with a first bottom facing the lid and the light emitter mounted on the first bottom. Onoe is relied upon to teach the second bottom and the light receiver mounted on the second bottom. Onoe is not silent regarding these features; Fig. 2 explicitly shows the second bottom and the light emitter mounted on the second bottom. Therefore, claim 1 remains rejected under 35 USC 103. For similar reasons, dependent claims 2-8 also remain rejected. Newly added claims 8-11, 13-17 are also rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793